811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Evon A. ADAMS, Plaintiff-Appellant,v.Robert B. SHEARER, Saul B. Lederer and RBS Enterprises,Inc., f/k/a Piggy-Back Services, Defendants-Appellees.
No. 86-2052.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1986.

Before ENGEL, JONES, and NELSON, Circuit Judges.

ORDER

1
The plaintiff filed this securities action against two individuals and a corporation.  On September 26, 1986, the district court entered judgment of no cause of action in favor of the defendant corporation.  This appeal followed.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978).   Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973).  The district court's judgment of September 26, 1986, which did not adjudicate the claims against the individual defendants, was neither final nor certified for an interlocutory appeal.  Therefore,


3
It is ORDERED that this appeal be and it hereby is dismissed for lack of appellate jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.